t c summary opinion united_states tax_court brent katusha petitioner v commissioner of internal revenue respondent docket no 6879-17s filed date brent katusha pro_se elizabeth f rodoni and victoria z gu for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for tax_year as a result of unreported income in a joint stipulation of settled issues filed with this court petitioner agreed that he did not report dollar_figure of nonemployee compensation having agreed to the adjustment for omitted income petitioner now asserts he is entitled to additional expense deductions on schedule c profit or loss from business the sole issue for decision is whether petitioner is entitled to deduct certain purported business_expenses in excess of those respondent allowed background some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in california when the petition was timely filed i petitioner’s business activity petitioner has worked as a professional automobile racing mechanic in california since specializing in car fabrication and maintenance during tax continued code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar year petitioner worked as a contract race mechanic for several professional indycar racing teams he also worked for an engineering firm where he built robotic machines for use in vehicle manufacturing overseas in his work for the racing teams petitioner attended training days and race weekends at various raceways in california and elsewhere in the western united_states his racing business consisted of hauling race cars to and from the raceways and maintaining the cars before during and after the races petitioner estimates that he worked approximately race weekends and an additional to practice days during petitioner regularly had meals and coffee with members of race teams including mechanics and engineers he often discussed his business activity at these meals he also attended or arranged various entertainment events at which he networked with clients and colleagues ii petitioner’s tax_return and respondent’s determination petitioner timely filed a form_1040 u s individual_income_tax_return he hired a professional tax_return_preparer on schedule c petitioner reported nonemployee compensation of dollar_figure and expenses of dollar_figure related to his self-employment activity 2petitioner explained that indycar racing is a discipline of car racing in the united_states as indicated petitioner conceded that he received and did not report dollar_figure of nonemployee compensation petitioner now contends that he is entitled to deduct business_expenses of dollar_figure in excess of those that he previously reported on the schedule c the additional expenses include dollar_figure for meals and entertainment dollar_figure for gifts and dollar_figure for office iii petitioner’s business records petitioner hired a certified_public_accountant c p a based in santa rosa california to assemble the receipts and other documents needed to substantiate his business-related expenses for tax_year many of the documents were lost when the c p a ’s house was destroyed in a wildfire in date because of the damage to his business and home the c p a was unable to assist petitioner in reconstructing and assembling documents needed to support the claimed expense deductions before trial as a result of these events petitioner’s business_expense records are limited the court received into evidence pages of monthly checking account statements for from wells fargo bank n a the checking account statements provide the name of the vendor the date and the amount of each charge petitioner marked the checking account statements with handwritten abbreviations noting various companies and individuals that he worked with in the racing industry eg spt for small precision tool send-it for send-it motorsports and worldspeed for world speed motorsports petitioner also produced an email dated date from world speed motorsports that details the schedule for its racing team petitioner asserts that he either attended test days or the race weekends related to of the racing events listed on the world speed motorsports schedule to support this assertion he offered digital copies of race results and schedules related to those events into evidence i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has not asserted or otherwise shown that sec_7491 applies see sec_7491 and b therefore petitioner bears the burden_of_proof ii petitioner’s schedule c deductions deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving he is entitled to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs a taxpayer may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any deducted expenses were incurred primarily for business rather than personal reasons see rule a 72_tc_433 a proximate relationship between each deducted expense and the business is required see walliser v commissioner t c pincite the taxpayer is required to maintain records sufficient to substantiate expenses underlying deductions claimed on his return sec_6001 sec_1 a e income_tax regs see new colonial ice co v helvering u s pincite if the taxpayer is able to establish that he paid_or_incurred a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir see also 85_tc_731 the failure to keep and produce appropriate records counts heavily against a taxpayer’s attempted proof rogers v commissioner tcmemo_2014_141 at sec_274 imposes stricter substantiation requirements for certain kinds of expenses otherwise deductible under sec_162 no deduction is allowed for travel_expenses gifts meals and entertainment or for listed_property as defined by sec_280f unless the taxpayer substantiates by adequate_records or corroborates by sufficient evidence the taxpayer’s own statements as to the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the recipient’s business relationship for each expenditure sec_274 sec_1_274-5t b and c temporary income_tax regs fed reg date sec_274 substantiation requirements supersede the cohan test see 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or paid bills of certain expenditures sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer’s control such as destruction by fire flood earthquake or other_casualty the taxpayer shall have a right to substantiate a deduction by reasonable reconstruction of his expenditures or use id subpara fed reg the burden is on the taxpayer to show that the documentation was actually lost or destroyed because of circumstances beyond his control see mcclellan v commissioner tcmemo_2014_257 at the court received credible_evidence to corroborate the fact that petitioner’s c p a ’s home was destroyed in a wildfire petitioner however did not provide evidence by means of testimony or documents as to his usual business recordkeeping practices and specifically what records were destroyed petitioner contends that he should be allowed deductions for gifts meals entertainment and office expenses related to his business as a race mechanic he claims business_expense deductions for christmas gifts to his business associates he also seeks to deduct office expenses in the form of books magazines and music he purchased for his mechanic’s shop accepting petitioner’s testimony that his records were destroyed in a wildfire we review this record in the light of these particular circumstances where records have been lost because of circumstances beyond a taxpayer’s control he must still undertake a reasonable reconstruction which includes substantiation through secondary evidence see eg boyd v commissioner t c pincite probandt v commissioner tcmemo_2016_135 at and cases cited thereat petitioner presented pages of checking account statements with notations providing partial but inadequate details on the business_purpose of each expense deduction claimed petitioner’s testimony was vague and unspecific as to the business_expenses for meals events gifts and purchases for his mechanic’s shop petitioner’s attempts to specifically identify persons and business purposes related to the purported expenses were not sufficient while petitioner identified individuals with whom he dined and attended social events he later indicated that his attempts at identification were speculative and acknowledged that his reconstruction of expenses did not specifically identify the business conducted on these occasions likewise petitioner’s recall of purchases from music stores book stores and other vendors was only general and it was not clear whether the expenditures were incurred primarily for business rather than personal reasons petitioner acknowledged the difficulty in associating any expense paid in with a specific business_purpose on numerous occasions at trial petitioner indicated that his notations could be inaccurate because he was attempting to piece together his purchases years after charges were incurred moreover petitioner’s checking account statements appear to contradict the email detailing the world speed motorsports race weekends he purported to have attended petitioner indicated that he attended of the race weekends listed in the email two at thunderhill raceway in willows california and three at laguna seca raceway in salinas california petitioner’s checking account statements appear to indicate petitioner’s involvement in one race weekend at laguna seca raceway for that weekend march through petitioner incurred dollar_figure of charges at vendors near the raceway for each of the other race weekends petitioner’s checking account statements either do not reflect any charges noted as business_expenses or show multiple charges near petitioner’s home and workplace and are marked with a variety of different notations in addition to worldspeed on the basis of this evidence it is not possible for the court to ascertain which of petitioner’s meals and entertainment_expenses he incurred while attending world speed motorsports races we note that the internal_revenue_service allowed dollar_figure in meals and entertainment_expenses as originally reported on the schedule c this amount exceeds the dollar_figure in charges that petitioner has been able to specifically associate with a racing event petitioner was unable to produce testimony or other evidence as to whether any business_expenses recorded on his checking account statements relate to amounts previously reported and allowed therefore we cannot conclude that any given charge for meals or entertainment is an additional business_expense rather one previously reported and allowed petitioner was similarly unable to adequately substantiate the reported gift expense petitioner was charged dollar_figure for a purchase at kendall-jackson on date petitioner offered only vague testimony that the purchase was for gifts which he bought for all the guys for christmas this testimony is insufficient to prove that the gifts were related to petitioner’s business or purchased for any specific business contact finally petitioner was unable to adequately substantiate the claimed deduction of dollar_figure for office expenses he attempted to substantiate the expenses by identifying charges incurred at barnes noble and ken watts music as indicated on his checking account statements however petitioner offered only vague testimony that these charges were for music books and magazines that he purchased for his mechanic’s shop petitioner did not provide any evidence or testimony indicating that he had not previously included the music book and magazine expenses on schedule c although the court is sympathetic to the fact that many of the business records petitioner needed to substantiate his claimed deductions were destroyed he has not undertaken a detailed reconstruction of them accordingly we hold that petitioner is not entitled to deduct additional gift meals entertainment or office expenses for tax_year we have considered the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
